*578OPINION OF THE COURT
Memorandum.
Order, insofar as it directed plaintiff to furnish defendants with a satisfaction of judgment, unanimously reversed without costs and said direction vacated.
Appeal from order, insofar as it denied plaintiff’s motion to set aside the stay of enforcement of the judgment, unanimously dismissed.
The court’s direction to plaintiff to provide defendants with a satisfaction of judgment was erroneous, inasmuch as a portion of the judgment remained outstanding. Therefore, the direction to plaintiff must be vacated (see, 10 Weinstein-Korn-Miller, NY Civ Prac ¶ 5021.05).
That portion of plaintiff’s motion to vacate a stay of enforcement of an income execution was in essence a motion for reargument. Since no appeal lies from an order denying re-argument, that branch of plaintiff’s appeal must be dismissed. However, we note that CCA 209 (b) (3) grants the Civil Court the authority to use provisional remedies, i.e., injunction or restraining orders, in conjunction with enforcement proceedings. In that regard, CCA 1508 (a) (2) specifically limits the issuance of an injunction to instances “in furtherance of the enforcement of a money judgment.” Since the language of said section only authorizes the use of said provisional remedies in “enforcement” of a money judgment, it appears that Judge Dollard exceeded his authority in issuing an order restraining plaintiff from taking steps to enforce the judgment.
Kassoff, P. J., Chetta and Patterson, JJ., concur.